Citation Nr: 9931120
Decision Date: 06/17/99	Archive Date: 11/08/99

DOCKET NO. 98-12 198A              DATE JUN 17, 1999

On appeal from the Department of Veterans Affairs Regional Office
in St. Louis, Missouri

THE ISSUES

1. Entitlement to service connection for residuals of a jeep
accident, to include loss of teeth, laceration of the chin, and low
back pain.

2. Entitlement to service connection for hemorrhoids.

REPRESENTATION 

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD 

Howard M. Scott, Associate Counsel 

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from rating decisions of the Department of Veterans Affairs
(VA) Regional Office (RO) in St. Louis, Missouri, which denied the
veteran's claims. The veteran, who had active service from August
1969 to August 1971, appealed those decisions to the Board and the
case is before the Board for appellate review.

FINDINGS OF FACT

1. The veteran lost three teeth in service.

2. There is no competent medical evidence that the veteran has a
current disability which is related to a claimed laceration of the
chin in service.

3. There is no competent medical evidence that the veteran has a
current disability which is related to claimed low back pain in
service.

4. There is no competent medical evidence that the veteran
currently has hemorrhoids.

CONCLUSIONS OF LAW

1. Replaceable missing teeth are not disabling conditions, and may
be considered service-connected solely for the purpose of
determining entitlement to dental examinations or outpatient dental
treatment and not for the purpose of payment of disability
compensation. 38 C.F.R. 4.149 (1998).

2. The veteran's claim of entitlement to service connection for
residuals of a jeep accident, to include laceration on the chin,
and low back pain, is not well grounded. 38 U.S.C.A. 5107(a) (West
1991). 

- 2 - 

3. The veteran's claim of entitlement to service connection for
hemorrhoids is not well grounded. 38 U.S.C.A. 5107(a) (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has asserted that he was involved in a jeep accident in
service, resulting in the loss of three teeth from the upper left
jaw, laceration of the chin, and low back pain. In addition, he
maintains that hemorrhoids were either incurred in or aggravated by
service.

Service connection may be established for disability resulting from
personal injury suffered or disease contracted in line of duty or
for aggravation of a preexisting injury or disease contracted in
line of duty. 38 U.S.C.A.  1110, 1131 (West 1991). Regulations also
provide that service connection may be granted for any disease
diagnosed after discharge, when all the evidence, including that
pertinent to service, establishes that the disease was incurred in
service. 38 C.F.R. 3.303(d).

Regulations also provide that, where a preservice disability
underwent an increase in severity during service, there is a
presumption of aggravation, which presumption may only be rebutted
by clear and unmistakable (obvious or manifest) evidence. 38 C.F.R.
3.306(a)(b) (1998).

Missing teeth are not disabling conditions, and may be considered
service-connected solely for the purpose of determining entitlement
to dental examinations or outpatient dental treatment and not for
the purpose of payment of disability compensation. 38 C.F.R. 4.149.

Before reaching the merits of the veteran's claims, the threshold
question which must be answered in this case is whether the veteran
has presented well grounded claims for service connection. A well
grounded claim is a plausible claim, one which is meritorious on
its own or capable of substantiation. In this regard, the

- 3 -

veteran has "the burden of submitting evidence sufficient to
Justify a belief by a fair and impartial individual that the claim
is well grounded." 38 U.S.C.A. 5107(a) (West 1991); Grivois v.
Brown, 6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet.
App. 78, 81 (1990). If the evidence presented by the veteran fails
to meet this threshold level of sufficiency, no further legal
analysis need be made as to the merits of the claim. Boeck v.
Brown, 6 Vet. App. 14, 17 (1993).

In order for a claim to be well grounded, there must be competent
evidence of current disability (established by medical diagnosis);
evidence of incurrence or aggravation of a disease or injury in
service (established by medical, or in some cases lay, evidence);
and competent evidence of a nexus between the inservice injury or
disease and the current disability (established by medical
evidence). See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir.
1997) cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998).

The chronicity provision of 38 C.F.R. 3.303(b) is applicable where
evidence, regardless of its date, shows that a veteran had a
chronic condition in service or during an applicable presumption
period, and still has such condition. Such evidence must be medical
unless it relates to a condition as to which, under he court's case
law, lay observation is competent. If the chronicity provision is
not applicable, a claim may still be well grounded on the basis of
38 C.F.R. 3.303(b) if the condition is observed during service or
any applicable presumption period, continuity of symptomatology is
demonstrated thereafter, and competent evidence relates the present
condition to that symptomatology. Savage v. Gober, Vet.App. No. 94-
503 (Nov. 5, 1997).

I. Loss of Teeth

The veteran's service medical records show that teeth numbers 12,
13, and 14 were fractured and removed in service. However, in view
of the fact that VA regulations provide that replaceable missing
teeth do not constitute a disabling condition, 38 C.F.R. 4.149,
service connection for loss of the veteran's teeth must be denied
on the basis that the claim lacks legal merit. See Sabonis v.
Brown, 6 Vet. App. 426

4 - 

(1994). The Board advises the veteran that he may submit a claim to
a VA Medical Center for outpatient dental treatment.

II. Laceration of the Chin and Low Back Pain

Service medical records indicate that the veteran was involved in
a jeep accident in February 1971. However, the service medical
records are negative for complaints or treatment of a laceration of
the chin or back pain. The veteran's separation examination report
did not note any abnormality of the spine, and there was no mention
of any facial scars.

Private treatment records from November 1992 contained a diagnosis
of acute lumbago.

The veteran has not met all three requirements of a well grounded
claim and his claim must therefore be denied. As regards a
laceration of the chin, there is no medical evidence of record
showing a current disability of the chin. As regards low back pain,
there is no competent medical evidence that acute lumbago, found in
November 1992, is related to the jeep accident in service, and
there is in fact no competent medical evidence that the veteran
currently has a back disability. While the veteran may believe that
claimed postservice low back pain is related to service, as a
layperson, he is not competent to provide an opinion requiring
medical knowledge. See Espiritu v. Derwinski, 2 Vet. App. 492
(1992). Because of the lack of competent medical evidence that the
veteran has current disabilities of the chin or back, the claims
for service connection for low back pain and laceration of the chin
residuals of a jeep accident in service are not well grounded and
must be denied on that basis. 38 U.S.C.A. 5107(a).

The claims are also not well grounded under 38 C.F.R. 3.303(b) and
Savage. Chronic disabilities of the chin and back in service and
since service have not been shown. In addition, there is no
competent medical evidence of a nexus between any

- 5 - 

current disability of the chin or back and a condition observed in
service which was manifested by continuous postservice
symptomatology.

III. Hemorrhoids

In a report of medical history for service entrance, the veteran
reported a history of hemorrhoids, which had been diagnosed but
which had not received medical treatment. Service medical records
disclose that, between March and May 1970, the veteran was treated
for hemorrhoids, which were described as moderately severe and
extensive. At a surgical clinic in April 1970, one group of
hemorrhoids was banded, and in May 1970 another group was banded.
Conservative treatment with stool softeners and suppositories was
recommended before consideration of surgery. The veteran was placed
on temporary profile and limited duty. His separation examination
report noted the anus and rectum to be normal.

The veteran's claims file does not contain medical evidence that he
currently has or recently has had hemorrhoids, either internal or
external. The veteran's claim for service connection for
hemorrhoids is thus not supported by competent medical evidence of
a current disability, and must be denied as not well grounded. 38
U.S.C.A. 5107(a).

In view of the denial of service connection for hemorrhoids as not
well grounded, the Board does not reach the questions of whether
the presumption of soundness at service entrance attached in this
case, whether the disability increased in service beyond normal
progression, or whether any presumption of aggravation was
rebutted.

The Board is aware of no circumstances in this matter which would
put VA on notice that relevant evidence may exist or could be
obtained, which, if true, would make the claims for service
connection for laceration of the chin and low back pain residuals
of a jeep accident and the claim for service connection for
hemorrhoids "plausible". See generally McKnight v. Gober, 131 F.3d
1483, 1484-5 (Fed. Cir. 1997).

6 -

The Board views its discussion as sufficient to inform the veteran
of the elements necessary to complete his application for service
connection for residuals of a jeep accident and hemorrhoids.
Robinette v. Brown, 8 Vet.App. 69, 77-78 (1995). 

ORDER

Service connection for residuals of a jeep accident, to include
loss of teeth, laceration on the chin, and low back pain, is
denied.

Service connection for hemorrhoids is denied

JAMES A. FROST 
Acting Member, Board of Veterans' Appeals

7 - 


